Citation Nr: 0732837	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  05-04 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the bilateral upper extremities.

2.  Entitlement to service connection for an eye disability 
including diminished visual acuity.

3.  Entitlement to service connection for peripheral vascular 
disease.

4.  Entitlement to an initial disability evaluation in excess 
of 10 percent for peripheral neuropathy of the right lower 
extremity.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission




ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1967 to 
March 1970.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in December 2006.  This matter was 
originally on appeal from a February 2004 rating decision and 
a November 2004 Decision Review Officer Decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  
After the Board remanded the case in December 2006, the 
Appeals Management Center (AMC) granted service connection 
for peripheral neuropathy of the left lower extremity.  


FINDINGS OF FACT

1.  Peripheral neuropathy of the bilateral upper extremities 
was not present in service, manifested within one year of 
separation from service, and is not otherwise related to 
service or caused or aggravated by service-connected 
disability.
	
2.  Diminished visual acuity was not present in service and 
is not otherwise related to service or caused or aggravated 
by service-connected disability.

3.  Diabetic retinopathy does not involve diminished visual 
acuity or visual field loss. 

4.  The veteran does not have peripheral vascular disease 
that is related to active service or to service-connected 
disability.

5.  During the entire appeal period, peripheral neuropathy of 
the right lower extremity has been manifested by not more 
than mild incomplete paralysis of the sciatic nerve.
  

CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the bilateral upper extremities 
was not incurred in or aggravated by service, is not causally 
related to service-connected disability, nor may it be 
presumed to have been incurred in service. 38 U.S.C.A. § 1110 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2006).

2.  Diminished visual acuity was not incurred in or 
aggravated by service and is not causally related to service-
connected disability. 38 U.S.C.A. § 1110 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.310 (2006). 

3.  The criteria for a separate 10 percent evaluation for 
diabetic retinopathy have not been met. 38 U.S.C.A. § 1155 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 4.84a, 
Diagnostic Code 6011, 4.119, Diagnostic Code 7913 (2006).

4.  The veteran does not have peripheral vascular disease 
that was incurred in or aggravated by service or that is 
causally related to service-connected disability. 38 U.S.C.A. 
§ 1110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.310 
(2006).

5.  The criteria for an evaluation in excess of 10 percent 
for peripheral neuropathy of the right lower extremity have 
not been met at any time during the appeal period.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.123, 
4.124a, Diagnostic Code 8520 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Pursuant to the Board's December 2006 Remand, the AMC 
readjudicated the veteran's claim under provision of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) as discussed in more detail 
below and issued a supplemental statement of the case.  Based 
on the foregoing actions, the Board finds that there has been 
compliance with the Board's December 2006 Remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).

II.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006). 

A letter dated in December 2006 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  The December 2006 letter told him to provide any 
relevant evidence in his possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  In 
addition, the December 2006 letter advised of how VA 
determines disability ratings and effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Although this letter was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
veteran in June 2007.  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  The 
veteran was also accorded VA examinations in January 2004, 
February 2004, and June 2007. 38 C.F.R. § 3.159(c)(4).

There is no objective evidence indicating that there has been 
a material change in the severity of the veteran's service-
connected peripheral neuropathy of the right lower extremity 
since he was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The June 2007 
VA examination report is thorough and adequate upon which to 
base a decision.
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

III.	Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. § 1110.

Certain chronic diseases may be presumed to have been 
incurred during service, if they become disabling to a 
compensable degree within one year of separation from active 
service. 38 U.S.C.A. § 1101, 1112 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.307, 3.309.  In addition, a veteran who, 
during active military service, served in the Republic of 
Vietnam during the Vietnam era, and has a certain listed 
disability, shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service. 38 C.F.R. § 
3.307(a)(6)(iii).  Disorders which have been positively 
associated with Agent Orange include acute and subacute 
peripheral neuropathy. 38 C.F.R. § 3.309(e). The record shows 
that the veteran had service in the Republic of Vietnam from 
December 1967 to November 1968.

Secondary service connection may be granted for a disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2006).  

a.	Peripheral vascular disease

To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).

With respect to claim for service connection for peripheral 
vascular disease, the veteran's medical records are absent 
treatment or diagnosis for peripheral vascular disease.  The 
January 2004 VA examiner noted that there was no diagnosis 
for peripheral vascular disease.  The June 2007 VA examiner 
noted a diagnosis of peripheral vascular disease ruled out 
and noted that there was no objective evidence of peripheral 
vascular disease.  The veteran's peripheral pulses were 
normal, there was no history of claudication, and no skin or 
hair changes.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that VA's and the 
Court's interpretation of 38 U.S.C.A. §§ 1110 and 1131 as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed).  Thus, the medical evidence fails to show that the 
veteran currently suffers from peripheral vascular disease.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In the absence of 
competent medical evidence that peripheral vascular disease 
exists and that it was caused by or aggravated by the 
veteran's military service or a service-connected disability, 
the criteria for establishing service connection for 
peripheral vascular disease have not been established.  38 
C.F.R. § 3.303. 

b.	Peripheral neuropathy of the bilateral upper 
extremities

With respect to the claim for service connection for 
peripheral neuropathy of the bilateral upper extremities, the 
first question that must be addressed is whether incurrence 
of upper extremity peripheral neuropathy is factually shown 
during service.  The Board concludes it was not.  Although 
the service medical records include a June 1967 medical 
record which indicates that the veteran complained of sharp 
pains over right shoulder blade with occasional numbness in 
right arm for 10 days, there was no diagnosis of peripheral 
neuropathy.  Moreover, the Board cannot conclude a 
"chronic" condition was incurred during service since 
treatment on one occasion cannot be considered a chronic 
disorder.  Further, on the clinical examination for 
separation from service, the veteran's upper extremities were 
evaluated as normal.  Thus, there is no medical evidence that 
shows that the veteran suffered from peripheral neuropathy of 
the upper extremities during service. 

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 
3.304, 3.307 and 3.309(a).  In addition, to warrant service 
connection on a presumptive basis due to herbicide exposure, 
acute and subacute peripheral neuropathy must become manifest 
to a compensable level within a year after the last date on 
which the veteran was exposed to an herbicide agent. 38 
C.F.R. § 3.307(a)(6)(ii). Acute and subacute peripheral 
neuropathy means a transient peripheral neuropathy that 
appears within weeks or months of exposure and resolves 
within two years of the date of onset. 38 C.F.R. § 3.309(e), 
Note 2.  However, the first showing of peripheral neuropathy 
of any of the extremities was not until 1997, more than 25 
years after the appellant's discharge from service.  In 
addition, as the veteran's symptoms neither appeared within 
weeks or months of herbicide exposure, nor have resolved, 
they would not meet the legal definition of acute and 
subacute peripheral neuropathy, and may not be afforded the 
38 C.F.R. § 3.309 presumptions.

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  In light of 
the lack of any relevant history reported between the 
veteran's date of discharge in 1970 and 1997, service 
connection is not warranted under 38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  In addition, establishing service connection on 
a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability. 38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  Where proximate 
causation of the underlying nonservice-connected disability 
is not shown, secondary service connection may still be 
established for disability resulting from aggravation of a 
nonservice-connected disability by a service-connected 
disability or disabilities.  See Allen, supra.  Effective 
October 10, 2006, 38 C.F.R. § 3.310(b) was amended to conform 
the regulation to Allen.

In this case, the appellant clearly has peripheral neuropathy 
of the upper extremities.  The remaining question, therefore, 
is whether there is medical evidence of a relationship 
between the current disability and military service or 
between the current disability and a service-connected 
disability.  

In August 2004, a registered nurse practitioner conducted a 
new patient visit.  Physical examination demonstrated that 
pulses were +1 bilaterally of the lower extremities.  There 
was no DE, clubbing, or cyanosis.  An assessment diabetes 
mellitus with neuropathy of the extremities was rendered.  An 
addendum noted that the ROS should have been edited to 
include numbness of bilateral hands, no weakness or 
paralysis.  An EMG consult for evaluation of longstanding 
neuropathy was noted.  

In September 2004, a physical examination was performed and 
an EMG was conducted.  The resident physician stated that 
some of the veteran's conditions (mild right peroneal 
demyelinating neuropathy, right moderate median neuropathy at 
the wrist, left severe median neuropathy at the wrist, and 
right ulnar sensory neuropathy that appears to be at the 
right elbow) "may be consistent with an underlying diabetic 
neuropathy."     

The January 2004 VA examiner diagnosed paresthesias of the 
bilateral hands, and noted that based upon the fact that the 
veteran was a meat cutter and that he was in refrigerated 
equipment on average of five to seven days per week for 
periods of eight to 12 hours per day, it was at least as 
likely as not that his paresthesias were directly 
attributable to his cold exposure on a prolonged basis and 
his degenerative joint disease of his cervical spine.  
However, in a November 2004 addendum, the VA examiner stated 
that the findings of the veteran's carpal tunnel syndrome 
were not uncommon for someone of the veteran's occupation or 
chronic cold exposure and that it was not possible to state 
if the veteran's carpal tunnel syndrome was a result of his 
occupation as a meat cutter since 1976, his chronic cold 
exposure, or his diabetes mellitus without resorting to mere 
speculation.

The June 2007 VA examiner noted that the veteran worked over 
20 years as a meat cutter using his both hands repeatedly, 
that he had typical symptoms of night-time awakening pain of 
hands, that the history and physical findings were consistent 
with carpal tunnel syndrome, and that the EMG of 2004 had the 
findings of median neuropathy consistent with carpal tunnel 
syndrome.  The examiner stated that it was less likely as not 
that the veteran's bilateral peripheral neuropathy of upper 
extremities was caused by or the result of diabetes mellitus.

In deciding whether the veteran's peripheral neuropathy of 
the upper extremities is related to his service-connected 
diabetes mellitus, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  Evans v. West, 12 Vet. App. 22, 30 
(1998).  That responsibility is particularly onerous where 
medical opinions diverge.  At the same time, the Board is 
mindful that it cannot make its own independent medical 
determinations and that there must be plausible reasons for 
favoring one medical opinion over another.  Id.

With regard to medical evidence, an assessment or opinion by 
a health care provider is never conclusive and is not 
entitled to absolute deference. Indeed, the courts have 
provided guidance for weighing medical evidence. For example, 
an examination that does not take into account the records of 
prior medical treatment is neither thorough nor fully 
informed. Green v. Derwinski, 1 Vet. App. 121, 124 (1991). A 
medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999). In sum, the weight to be accorded the 
various items of medical evidence in this case must be 
determined by the quality of the evidence and not necessarily 
by its quantity or source.

Here, there are legitimate reasons for accepting the June 
2007 VA examiner's unfavorable opinion over the favorable 
opinions of the veteran's treating medical providers.  First, 
it is unclear, in either favorable opinion, if the neuropathy 
related to the veteran's diabetes mellitus is for the upper 
extremities, the lower extremities, or both.  In addition, 
neither opinion discussed the veteran's current occupation as 
a meat cutter and the possible relationship of the veteran's 
occupation to the veteran's upper extremity neuropathy.  
Further, although the September 2004 diagnosis appears to 
support the veteran's claim, the opinion is speculative and, 
at most, does little more than propose that it is possible 
that some of the veteran's symptoms are related to his 
diabetes.  Such opinion is too tenuous and speculative in 
nature to provide the requisite nexus between the peripheral 
neuropathy of the upper extremities and a service-connected 
disability.      

In comparison, the June 2007 VA examiner provided an opinion 
that was rendered only after an extensive and objective 
examination was conducted combined with a review of the 
claims file and the veteran's pertinent medical history, and 
the examiner provided a rationale for the opinion.  
     
Thus, the Board finds that the June 2007 VA examiner's 
reasoned medical opinion is accordingly more probative than 
diagnoses rendered by the veteran's treating medical 
professionals.  

For the reasons set forth above, the Board finds that the 
medical evidence of record showing that the veteran's 
peripheral neuropathy of the upper extremities is not related 
to his service-connected diabetes mellitus outweighs the 
medical evidence in favor of the claim.  

c.	Eye disability

With respect to the claim for service connection for an eye 
disability including diminished visual acuity, the first 
question that must be addressed is whether incurrence of an 
eye disability is factually shown during service.  The Board 
concludes it was not.  The service medical records are absent 
complaints, findings or diagnoses of an eye disability 
including defective vision during service.  On the clinical 
examination for separation from service, the veteran's vision 
was 20/20.  Thus, there is no medical evidence that shows 
that the veteran suffered from an eye disability during 
service.  

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  The earliest 
record of any eye problems comes in a September 1997 letter 
authored by Dr. S.R.U, in which he notes findings of mild 
blepharitis and minimal diabetic retinopathy.  In light of 
the lack of any relevant history reported prior to 1997, 
service connection is not warranted under 38 C.F.R. § 
3.303(b).  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service or as the result of 
a service-connected disability.  38 C.F.R. § 3.303(d), 
3.3310.  

In this case, the veteran has been diagnosed with presbyopia, 
nonproliferative diabetic retinopathy, dry eye, rosacea, and 
posterior blepharitis.  

With respect to presbyopia, dry eye, rosacea, and posterior 
blepharitis, no medical professional has ever related this 
condition to the appellant's military service or to his 
service-connected disability.  The medical evidence does not 
show treatment or diagnosis of these problems until a number 
of years after service.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) [service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service].   

With respect to diabetic retinopathy, compensable 
complications of diabetes are evaluated separately unless 
they are part of the criteria used to support a 100 percent 
rating.  Noncompensable complications are deemed part of the 
diabetic process under DC 7913.  38 C.F.R. § 4.119, DC 7913, 
Note (1).

However, the June 2007 VA examiner noted that the veteran's 
vision corrected to 20/20, he had no diplopia, and no visual 
field deficit was demonstrated.  Thus, the evidence is 
against assigning a separate rating for diabetic retinopathy.  
Corrected vision of 20/20 in the both eyes does not 
correspond to a compensable rating under 38 C.F.R. § 4.84, 
Table V (Ratings for Central Visual Acuity Impairment). Also, 
as the veteran did not demonstrate visual field loss, a 
compensable rating is not warranted under 38 C.F.R. § 4.76a. 

Thus, a separate disability rating for the veteran's diabetic 
retinopathy may not be assigned under 38 C.F.R. § 4.119, 
Diagnostic Code 7913, Note (1).



d.	Conclusion

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection, 
and the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  

IV.	Increased rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

A Decision Review Officer decision in November 2004 granted 
service connection for peripheral neuropathy right lower 
extremity as a complication of the veteran's service-
connected diabetes mellitus, type II.  A separate 10 percent 
disability rating was assigned to the right lower extremity 
pursuant to 39 C.F.R. § 4.124a, Diagnostic Code 8520.  This 
code provides ratings for disability of the sciatic nerve (or 
neuritis or neuralgia) when there is evidence of mild 
incomplete paralysis (10 percent), moderate incomplete 
paralysis (20 percent), moderately severe incomplete 
paralysis (40 percent), severe incomplete paralysis with 
marked muscular atrophy (60 percent),or complete paralysis 
when the foot dangles and drops, has no active movement 
possible of muscles below the knee, and with flexion of knee 
weakened or (very rarely) lost (80 percent).  See 38 C.F.R. § 
4.124, Diagnostic Codes 8520.

The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for mild, or at most, the moderate degree.

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for peripheral neuropathy of the right lower 
extremity.  As such, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).

At the January 2004 VA examination, the veteran complained of 
numbness and tingling and that his feet felt cool regardless 
of the temperature or whether he wore insulated socks.  The 
examiner noted that the veteran ambulated at a brisk pace 
without any assistive devices.  His gait was steady and he 
moved freely without any evidence of pain or discomfort.  
Physical examination of the veteran demonstrated strength of 
5/5 with knee flexion and extension against resistance and 
ankle dorsiflexion and plantar flexion.  The veteran was able 
to rise on his toes as well as his heels without difficulty.  
His pedal pulses and radial pulses were 2+.  There was no 
edema.  Deep tendon reflexes were 2+ and were equal to 
brachioradialis knee and ankle jerks.  His vibratory 
sensation was intact to lower extremities as well as his 
discrimination for a 10-gram monofilament.

The August 2004 physical examination demonstrated pulses +1 
and no DE, clubbing, or cyanosis.

The September 2004 physical examination demonstrated reflexes 
of 2/4 of the lower extremities, strength of 4/5 for hip 
flexion, 5/5 for hip abduction and adduction, 5/5 for knee 
flexion and extension.  EMG found mild right peroneal 
demyelinating neuropathy.    

At the June 2007 VA examination, the veteran complained of 
pain on the back radiating to his leg and pain on walking.  
The veteran reported numbness and tingling of feet and that 
this numbness often caused the veteran to trip and fall.  On 
physical examination, his motor examination was normal, 
sensory function report showed decreased vibration of the 
peripheral sensory nerve in the foot.  In particular, the 
right plantar reflex in dorsiflexion was abnormal.  There was 
no muscle atrophy, abnormal muscle tone or bulk, no tremors, 
tics, or other abnormal movements, and no joint functions 
were noted to be affected.  The examiner diagnosed peripheral 
neuropathy of the feet and noted neuritis and neuralgia were 
present but paralysis was absent.  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis. 38 C.F.R. § 4.123 (2006).

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  38 C.F.R. § 
4.124 (2006).

The medical evidence of record does not confirm objective 
evidence of nerve impairment such that a greater than 10 
percent rating is warranted for associated neurological 
abnormalities in the right lower extremity. In this regard, 
although the veteran has reported numbness and pain in his 
right lower extremity, the evidence does not show moderate 
incomplete paralysis of the nerve, a defining criteria of a 
20 percent rating for peripheral neuropathy.

Applying the medical evidence to the diagnostic criteria for 
neurological involvement previously outlined above, the 
veteran's symptoms are compatible with a "mild" rating.  In 
essence, the veteran's neurological manifestation is numbness 
and pain. Beyond his subjective complaints and abnormal 
dorsiflexion reflex, the evidence shows a normal motor 
examination and no other organic neurological changes such as 
muscular atrophy, abnormal muscle tone or bulk, tremors, 
tics, other abnormal movements.  

As such, the Board finds that the neurological manifestations 
of right lower extremity neuropathy are wholly sensory.  
Under 38 C.F.R. § 4.124a, when neurological involvement is 
wholly sensory, the rating should be for the mild, or at the 
most, the moderate degree for each lower extremity.  Given 
the clinical picture in this case, however, the Board finds 
that the veteran's disability picture more nearly 
approximates the criteria for a 10 percent evaluation under 
Diagnostic Code 8720 for the right lower extremity. A higher 
evaluation is not warranted as the veteran's disability is 
not reflective of moderate incomplete paralysis of the nerve 
in the right lower extremity.

The Board notes that there is no evidence of record that the 
veteran's peripheral neuropathy of the right lower extremity 
causes marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable. The Board emphasizes that the 
percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service- connected disability. 38 
C.F.R. § 4.1.  In the instant case, there is no evidentiary 
basis in the record for a higher rating on an extraschedular 
basis as there is no evidence that the veteran is unable to 
secure or follow a substantially gainful occupation solely as 
a result of his peripheral neuropathy of the right lower 
extremity.  Hence the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) for assignment of an extraschedular 
evaluation. 


ORDER

Entitlement to service connection for peripheral neuropathy 
of the bilateral upper extremities is denied.

Entitlement to service connection for an eye disability 
including entitlement to a separate compensable evaluation 
for diabetic retinopathy is denied.

Entitlement to service connection for peripheral vascular 
disease is denied.

Entitlement to an initial disability evaluation in excess of 
10 percent for peripheral neuropathy of the right lower 
extremity is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


